Opinión disidente emitida por el
Juez Presidente Señor Pons Núñez.
El 18 de septiembre de 1985 se presentó ante la consideración del Tribunal Superior de Puerto Rico, Sala de Carolina, una demanda en daños y perjuicios contra Supermercados Amigo, Inc., su aseguradora y el Sr. Angel Negrón. Básicamente se alegó que la demandante Carmen L. —menor de edad y representada por sus padres en esta acción— fue víctima de hostigamiento sexual en el empleo por parte del aquí recurrido, el Sr. Angel Negrón, quien fungía como gerente de la codemandada Super-mercados Amigo, Inc., en la sucursal donde la demandante trabajaba a tiempo parcial. Se alegó afirmativamente que los hechos constitutivos de hostigamiento sexual por el empleado señor Negrón contaron con la alegada anuencia, aprobación y tolerancia expresa o tácita del patrono Supermercados Amigo, Inc. Sostuvieron los demandantes que la menor fue obligada a renunciar a su empleo en dicha empresa debido al clima opresivo y de persecución en su contra creado por el señor Negrón, todo ello en contravención con lo dispuesto en la Ley Núm. 100 de 80 de junio de 1959 (29 L.P.R.A. secs. 146-151), y en el Art. II, Sec. 1 de nuestra Constitución, L.P.R.A, Tomo 1.
Oportunamente la parte demandada negó las alegaciones de la demanda y levantó defensas afirmativas. Posteriormente se co-menzó el descubrimiento de prueba. Se tomaron deposiciones, tanto a Carmen L. como al codemandado Sr. Ángel Negrón. Así las cosas, los demandados presentaron solicitud de sentencia sumaria parcial. Adujeron que aun tomando como cierto el *145testimonio bajo juramento expuesto por la demandante en su deposición, los hechos relatados por ésta no constituían hostiga-miento sexual en el empleo, por lo que no existía controversia real sobre hechos materiales que impidieran dictar sentencia sumaria en cuanto a dicha reclamación. Conjuntamente con la referida solicitud acompañaron varias porciones de la deposición tomada a la demandante, así como evidencia de múltiples sanciones disci-plinarias tomadas contra ésta como consecuencia de un alegado patrón reiterado de descuadres en sus funciones como cajera.
Los demandantes se opusieron a la solicitud de los demanda-dos y, a su vez, solicitaron que se dictara sentencia sumaria parcial a su favor. Adujeron que en el presente caso no existía controver-sia real sobre hechos materiales y que “como cuestión de estricto derecho” procedía que se dictara sentencia sumaria en favor de los demandantes.
Trabada así la controversia y luego de celebrada una vista para discutir ambas solicitudes, el tribunal a quo dictó sentencia sumaria a favor de la parte demandada y desestimó la demanda. Determinó el tribunal que no existía controversia sustancial en cuanto a los hechos que dieron origen a la reclamación judicial y que la naturaleza superficial de los incidentes involucrados en este caso no eran suficientes para sustentar una causa de acción por hostigamiento sexual en el empleo.
Inconformes, los demandantes acudieron ante nos mediante escrito de apelación. Oportunamente consideramos el recurso como de revisión y acordamos revisar.
r — 1
De un análisis minucioso y detallado de las deposiciones, declaraciones juradas y demás prueba documental obrante en autos surge que los hechos no controvertidos del caso ante nos son los que se exponen a continuación. (1)
*146La demandante comenzó a trabajar para Supermercados Amigo a mediados de 1984 en la sucursal de la Avenida 65 de Infantería en Río Piedras, Puerto Rico. Al comenzar a trabajar, ésta tenía diecisiete (17) años de edad, por lo que fue necesario, y se obtuvo, un permiso para emplearla del Departamento del Trabajo y Recursos Humanos de Puerto Rico. Completó el período probatorio y continuó siendo empleada a jornada parcial con la demandada. Luego de trabajar por un período aproximado de siete (7) meses en la sucursal de la Avenida 65 de Infantería, y a solicitud suya, fue transferida a la sucursal de Ciudad Univer-sitaria. El Sr. Ángel Negrón se desempeñaba como gerente de la misma.
Alegadamente, una vez que Carmen L. inició sus labores en Ciudad Universitaria, el señor Negrón no sólo la miraba insisten-temente sino que a menudo le decía “piropos”, los cuales la incomodaban. En la deposición oral tomada a Carmen L., según surge de la transcripción de la misma, ésta relató varios de los alegados incidentes que ocurrieron entre ambos. Veamos.
El primer incidente ocurrió apenas transcurrida una semana del traslado. La demandante se disponía a entrar a la oficina del Supermercado y el señor Negrón se le acercó. Mientras le tocaba la cabeza, la saludó diciéndole “Ay chiquilla linda”. La demandante expresó que a ese incidente en particular no le dio mayor importancia.
El segundo incidente descrito por la demandante se refiere a que el señor Negrón le manifestaba que no se maquillara porque se veía mejor sin maquillaje. Estos comentarios se los hacía el codemandado Sr. Ángel Negrón, una o dos (2) veces en semana.
El tercer incidente tuvo lugar cuando Carmen L. fue a buscar su cartera a la oficina. El señor Negrón estaba allí, sentado en una silla giratoria detrás del mostrador. Al entrar la demandante, éste inclinó la silla hacia atrás, se colocó las manos sobre la cabeza y le *147dijo: ‘“Ay Carmencita tengo dolor de cabeza, quítamelo . . Apéndice del Escrito de Apelación, pág. 17. Ella le contestó que allí había pastillas y salió enseguida. Mientras salía, él le indicó que no le gustaban las pastillas.
El cuarto incidente que relató la demandante se suscitó cuando ésta se proponía “ponchar” su tarjeta de asistencia. Sintió que alguien abría la puerta del almacén y resultó ser el señor Negrón. Éste se dirigió al ponchador y se acercó a la demandante, le tocó el pelo, la cara y el cuello, y le dijo: “‘qué bonita eres’.” Apéndice del Escrito de Apelación, pág. 18. Ella decidió ponchar su tarjeta antes de tiempo y salió del almacén. De inmediato fue a la oficina e informó lo sucedido al señor Correa, subgerente de la sucursal, y además señaló que su preocupación era que el señor Negrón pudiera ponerse más agresivo. Ante esta situación, el Sr. Angel Negrón se reunió con el señor Correa y con ella para excusarse por cualquier malentendido que hubiese surgido en relación con el incidente del almacén. La conducta objetada no volvió a repetirse. Señaló que con posterioridad a ese incidente trabajó más tiempo y ganó más dinero.
Carmen L. manifestó que el señor Negrón constantemente le “echaba” piropos. Con frecuencia le señalaba lo bien que le quedaba el color rojo. Indicó que en una ocasión le comentó sobre lo bien que le quedaba cierto color de lápiz labial. Además, expresó que el señor Negrón le decía tantas “boberías” que ella no le prestaba atención. También la demandante expresó bajo jura-mento que el señor Negrón nunca la invitó a salir con él, en ningún momento le insinuó o dijo que quería tener relaciones sexuales con ella, no la invitó a salir ni le dijo nunca un piropo vulgar u ofensivo. Que no era persona de decirle palabras muy chocantes y que la frase “chiquilla bonita” no la ofendía. Por el contrario, expresó que el comentario más insinuante que le había hecho el señor Negrón había sido el relacionado con el color de lápiz labial que en cierta ocasión ella tenía puesto.
Por otro lado, surge de la prueba documental no controver-tida, presentada por el demandado en apoyo 'de su solicitud de sentencia sumaria, que durante el período en .que la demandante *148trabajó para la codemandada Supermercados Amigo, Inc. estaba en vigencia un procedimiento para el control de eficiencia de los cajeros. Conforme a estos términos, una cajera que incurriera en un patrón reiterado de descuadres mayores o menores de dos dólares ($2.00) durante cualquier período de tiempo podía ser objeto de acciones disciplinarias, incluso el despido. Como cues-tión de hecho, un sólo descuadre de quince dólares ($15.00) o más, o la combinación de dos (2) descuadres que alcancen o sobrepasen dicha cantidad dentro de cualquier mes calendario, podría dar fundamento a la suspensión o al despido del cajero. Los descuadres de dos dólares ($2.00) de más o dos dólares ($2.00) de menos no se tomaban en cuenta para disciplinar a una cajera.
La demandante, antes de trabajar en la sucursal de Ciudad Universitaria, donde se desempeñaba como gerente el Sr. Angel Negrón, había sido objeto de varias acciones disciplinarias por descuadres, incluso una suspensión de empleo y sueldo por una semana. Mientras se desempeñó como cajera para la demandada y en un período no mayor de ocho (8) meses, incurrió en diez (10) descuadres. Los últimos dos (2) ocurrieron en la sucursal de Ciudad Universitaria y en un período de aproximadamente dos (2) meses. Lo anterior fue expresamente aceptado bajo juramento por Carmen L. durante la toma de su deposición.
i — i I — i
En primer término, arguyen los recurrentes que erró la ilustrada sala de instancia al disponer de este caso mediante el mecanismo de sentencia sumaria. Sostienen que en el presente caso existe una controversia sustancial sobre hechos materiales que impiden que se dicte sentencia sumaria como cuestión de derecho. No les asiste la razón.
Dispone la Regla 36.3 de Procedimiento Civil de 1979 (32 L.ER.A. Ap. III) que podrá dictarse sentencia sumaria en cual-quier caso “si las alegaciones . . . [deposiciones], contestaciones a interrogatorios y admisiones ofrecidas, en unión a las declaracio-nes juradas, si las hubiere, demostraren que no hay controversia *149real sustancial en cuanto a ningún hecho material y que como cuestión de derecho debe dictarse sentencia sumaria . .
Como es sabido, el mecanismo de sentencia sumaria consti-tuye un remedio rápido y eficaz que permite a los tribunales dictar sentencia sin necesidad de celebrar un juicio en su fondo en aquellos casos en que de los documentos acompañados con la solicitud surja que no existe una legítima controversia con rela-ción a los hechos materiales del litigio y sólo reste aplicar el derecho. Tello, Rivera v. Eastern Airlines, 119 D.P.R. 83 (1987); Mercado Riera v. Mercado Riera, 87 D.P.R. 566 (1963).
Corresponde, pues, a la parte que solicite se dicte sentencia sumaria “la obligación de demostrar, fuera de toda duda, la inexistencia de una controversia real sobre todo hecho pertinente que a la luz del derecho sustantivo aplicable determinaría una sentencia a su favor como cuestión de ley”. Tello, Rivera v. Eastern Airlines, supra, pág. 86; Roth v. Lugo, 87 D.P.R. 386 (1963). Demostrado lo anterior, la parte opositora podrá, como regla general, derrotar la solicitud presentando contradeclara-ciones juradas y contradocumentos que pongan en controversia los hechos presentados por el promovente. Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714, 721 (1986).
Una vez sometida la moción de sentencia sumaria y su oposición, los tribunales deben concederla cuando el promovente ha estable cido su derecho con claridad y ha quedado demostrado que la otra parte no tiene derecho a recobrar bajo cualesquiera circunstancias que resulten discernibles de las alegaciones no impugnadas por la evidencia en apoyo de la solicitud. Corp. Presiding Bishop CJC of LDS v. Purcell, supra, pág. 720. En esas circunstancias no existe una genuina controversia en cuanto a los hechos materiales del litigio y la sentencia sumaria procederá como cuestión de derecho.
En casos en que se presenten contramociones de sentencia sumaria en las cuales ambas partes sostengan que no existe una genuina controversia de hechos y que el derecho les asiste, los tribunales deben considerarlas de forma separada, sin que ello signifique que necesariamente deba dictarse sentencia *150sumariamente a favor de una de las partes. Rains v. Cascade Industries, Inc., 402 F.2d 241 (3er Cir. 1968); McKenzie v. Sawyer, 684 F.2d 62 (Cir. D.C. 1982); Wermager v. Cormorant Tp. Bd., 716 F.2d 1211 (8vo Cir. 1983); 10A Wright and Miller, Federal Practice and Procedure: Civil 2d Sec. 2720 (1983). En esos casos los tribunales deben evaluar cada solicitud individualmente y deter-minar, en cada caso particular, si procede que se dicte sentencia sumaria de acuerdo con los criterios que rigen la concesión de este tipo de remedio. Buell Cabinet Co., Inc. v. Sudduth, 608 F.2d 431, 433 (10mo Cir. 1979); Wright and Miller, supra. Así, pues, cuando ninguna de las partes cumpla individualmente con su obligación de demostrar la inexistencia de una genuina controversia en cuanto a los hechos pertinentes que determinarían una sentencia a su favor como cuestión de ley, ambas mociones deben ser denegadas. Roth v. Lugo, supra; Celotex Corp. v. Catrett, 477 U.S. 317 (1986). Igual solución debe prevalecer en aquellos casos en que el tribunal no tenga ante sí la verdad sobre todos los hechos pertinentes al litigio.
No obstante, el hecho de que ambas partes sometan contramociones de sentencia sumaria crea una inferencia de que no existe otra evidencia a ser considerada además de la presen-tada por las partes en apoyo de sus solicitudes. Siendo ello así, en estos casos el tribunal está compelido a evaluar únicamente la evidencia presentada por las partes al determinar si existe una genuina controversia de hechos a ser dirimida en una vista en su fondo. Harrison Western Corp. v. Gulf Oil Co., 662 F.2d 690 (10mo Cir. 1981); Securities & Exch. Com’n v. Am. Commodity Exch., 546 F.2d 1361 (10mo Cir. 1976); H. B. Zachry Company v. O'Brien, 378 F.2d 423 (10mo Cir. 1967); Wright and Miller, supra. Cuando de la evaluación de la evidencia presentada surja que las partes coinciden en la exposición de los hechos materiales dispositivos del caso así como en la teoría legal relevante al mismo, el hecho de que las partes hayan presentado contramociones de sentencia sumaria es demostrativo de la inexistencia de una genuina controversia de hechos. Bricklayers, etc., U. 15, Fla. v. Stuart Plaster. Co., Inc., 512 F.2d 1017 (5to Cir. 1975); Thyssen Plastik *151Anger KG v. Induplas, Inc., 576 F.2d 400 (1er Cir. 1978); United Nuclear Corp. v. Cannon, 553 F. Supp. 1220 (1982). En esos casos debe dictarse sentencia a favor de la parte que en derecho proceda.
En el presente caso surge de las mociones presentadas por las partes que éstas coinciden en cuanto a que los hechos que dan lugar a la presente acción son los relatados por la codemandante Carmen L. en la deposición oral que le fuera tomada. Ninguna de las partes intentó controvertir dichos hechos. Por el contrario, ambas partes apoyaron sus respectivas solicitudes principalmente en los hechos relatados por dicha codemandante. Sus diferencias versaban únicamente sobre la aplicación e interpretación del derecho con relación a los hechos expuestos por ésta. Ello de por sí demuestra la inexistencia de una genuina controversia en cuanto a los hechos materiales del litigio.
Por otro lado, la deposición tomada a Carmen L. fue detallada y minuciosa. En la misma se relatan todos los hechos en los cuales se fundamenta el alegado hostigamiento sexual. Tenía, pues, el tribunal ante sí, de forma incontrovertida, todos los hechos necesarios para poder resolver la controversia conforme a dere-cho. En tales circunstancias, estaba en orden disponer del caso mediante el mecanismo de sentencia sumaria. (2)
*152Aclarada la cuestión procesal involucrada en el presente caso, consideremos el aspecto sustantivo del mismo.
h-H I — ! 1 — H
La Constitución del Estado Libre Asociado de Puerto Rico expresamente prohíbe el discrimen por razón de sexo y garantiza a toda persona la igual protección de las leyes. En su Art. II, Sec. 1 prescribe en forma clara que:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igualdad humana. (Énfasis suplido.) Const. E.L.A., L.ER.A., Tomo 1, ed. 1982, pág. 257.
En conformidad con el mandato constitucional que establece que las leyes “encarnarán estos principios de esencial igualdad humana” (Const. E.L.A., supra), nuestra Asamblea Legislativa ha desarrollado un ordenamiento jurídico integral que recoge los postulados expuestos en nuestra Constitución. Véanse: 4 Diario de Sesiones de la Convención Constituyente 2563 (1952); García Pagán v. Shiley Caribbean, Etc., 122 D.P.R. 193 (1988); Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989). Específicamente en materia laboral nuestra Legislatura aprobó la Ley Núm. 100, supra, la cual prohíbe todo tipo de práctica discriminatoria en el empleo por razón de edad, raza, color, sexo, origen o condición social e ideas políticas y religiosas, a fin de garantizar los derechos recogidos en nuestra Carta de Derechos a todos los trabajado-res.(3) En lo pertinente, su Art. 1 establece:
Todo patrono que despida, suspenda o discrimine contra un empleado suyo en relación a su sueldo, salario, jornal o compensa-ción, términos, categorías, condiciones o privilegios de su trabajo, o *153que deje de emplear o rehúse emplear o reemplear a una persona, o limite o clasifique sus empleados en cualquier forma que tienda a privar a una persona de oportunidades de empleo o que afecten su status como empleado, por razón de edad, según ésta se define más adelante, raza, color, sexo, origen social o nacional, condición social, ideas políticas o religiosas del empleado o solicitante del empleo:
(a) incurrirá en responsabilidad civil. (Énfasis suplido.) 29 L.P.R.A. sec. 146.
Recientemente —y a tono con lo antes expuesto— fue apro-bada por nuestra Asamblea Legislativa la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. sec. 155 et seq.) con el propósito de proscribir el hostigamiento sexual en el empleo, imponer respon-sabilidades y fijar penalidades. Básicamente esta ley dispone que el hostigamiento sexual en el empleo es una modalidad de discrimen por razón de sexo y que, por lo tanto, constituye una práctica ilegal e indeseable que atenta contra el principio consti-tucional establecido de que la dignidad del ser humano es inviolable. No obstante, la citada ley no es de aplicación a la presente controversia puesto que ésta fue aprobada con posterio-ridad a la fecha en que alegadamente ocurrieron los hechos en este caso.(4)
Ahora bien, la Ley Núm. 17, supra, revela la intención del legislador de considerar el hostigamiento sexual como una moda-lidad del discrimen por razón de sexo proscrito por nuestra Constitución y por la antes citada Ley Núm. 100. Precisamente uno de los motivos que tuvo el legislador al aprobar la Ley Núm. 17, supra, fue ampliar el esquema de protección trazado por el Estado contra el discrimen por razón de sexo. Véase Exposición de Motivos de la Ley Núm. 17, supra. Siendo ello así, procede considerar el hostigamiento sexual como una modalidad de discrimen por sexo prohibido por nuestra Constitución y por la Ley Núm. 100, supra.
*154Toda vez que en nuestra jurisdicción no contamos con normas claras aplicables a la situación que nos ocupa, por su efecto persuasivo conviene examinar las doctrinas desarrolladas en la jurisdicción federal sobre el particular.
<1
En la esfera federal se ha resuelto afirmativamente que el hostigamiento sexual constituye una modalidad del discrimen por razón de sexo prohibido por la Ley Federal de Derechos Civiles de 1964 (42 U.S.C. sec. 2000(a)-(h)); Meritor Savings Bank v. Vinson, 477 U.S. 57 (1986). Dicha ley prohíbe expresamente el discrimen en el empleo por razón de raza, color, religión, origen nacional y sexo.
Originalmente fue concebida para atender únicamente el problema de la discriminación racial. No obstante, la prohibición referente al sexo fue incluida durante el debate legislativo. De ahí que la intención del Congreso en torno al alcance de la ley en lo que a la discriminación por sexo se refiere no surja con claridad del historial de la misma. 122 Cong. Rec. 2548-2616 (1964). Sin embargo, ya para el 1971 el Tribunal Supremo de Estados Unidos delimitó su alcance en Griggs v. Duke Power Co., 401 U.S. 424, 431 (1971), al expresamente disponer que la intención de la ley era “eliminar toda barrera artificial, arbitraria e innecesaria, específicamente cuando dichas barreras, indudablemente operan para discriminar a base de una clasificación de tipo racial o de otro tipo igualmente impermisible”. (Traducción y énfasis nues-tros.)
Posteriormente, con la aprobación del Equal Employment Opportunity Act de 1972, se disipó toda duda al respecto, convirtiéndose la eliminación del discrimen sexual en una de las mayores prioridades del Congreso. Véase S. Rep. No. 92-415, 92d Cong., 1st Sess. 7, 1971. Así pues, en Los Angeles Dept. of Water & Power v. Manhart, 435 U.S. 702, 707 esc. 13 (1978), el Tribunal Supremo de Estados Unidos se expresó en el sentido de que al adoptar una prohibición expresa contra el discrimen por sexo “el *155Congreso tenía la intención de asestar un fuerte golpe a todo el espectro de tratamiento dispar que se da a hombres y mujeres como resultado de esterotipos sexuales”. (Traducción nuestra.) Véase, además, Sprogis v. United Air Lines, Inc., 444 F.2d 1194 (7mo Cir. 1971).
En materia de hostigamiento sexual no fue hasta la decisión de Williams v. Saxbe, 413 F. Supp. 654 (D.C. 1976), donde por primera vez se resolvió un caso de forma favorable al reclamante y se le reconoció como una causa de acción específica. Con anterioridad a 1975 apenas existía como concepto legal. Sin embargo, con posterioridad a 1976 la jurisprudencia evolucionó rápidamente. Aun así, frecuentemente los tribunales inferiores se negaban a reconocer las causas de acción presentadas por em-pleados alegadamente hostigados sexualmente. Corne v. Bausch and Lomb, Inc., 390 F. Supp. 161 (D. Ariz. 1975); Miller v. Bank of America, 418 F. Supp. 233 (N.D. Cal. 1976); Tomkins v. Public Service Elec. & Gas Co., 422 F. Supp. 553 (D. N.J. 1976); Fisher v. Flynn, 598 F.2d 663 (1er Cir. 1979).
Como consecuencia de la falta de uniformidad existente en la adjudicación de estos casos y del rápido desarrollo de esta causa de acción, en 1980 la Comisión de Igualdad de Oportunidades de Empleo (en adelante, por sus siglas en inglés, E.E.O.C.) emitió unas guías, a modo de directrices, con el fin de ayudar a los tribunales en la dilucidación de estas controversias. Específi-camente dichas guías consideran el hostigamiento sexual como una forma de discrimen por sexo prohibido por el Título VII de la Ley Federal de Derechos Civiles, supra. Igualmente proponen que se imponga responsabilidad absoluta (strict liability) a los patronos por los actos de sus empleados. Las mismas definen hostigamiento sexual de la manera siguiente:
(a) Avances sexuales que no son bien recibidos, solicitudes de favores sexuales y cualquier otra conducta física o verbal de naturaleza sexual, constituye hostigamiento sexual cuando: (1) aceptar tal conducta es explícita o implícitamente un término o condición para el empleo de un individuo, (2) aceptar o rechazar dicha conducta por parte de un individuo se utiliza como funda-*156mentó para tomar decisiones sobre empleo que afectan a tal individuo o (3) dicha conducta tiene el propósito o el efecto de interferir irrazonablemente con la realización del trabajo de un individuo o crear un ambiente de trabajo intimidante, hostil u ofensivo. (Traducción nuestra.)
Si bien las guías que adopta la E.E.O.C. no tienen fuerza vinculante para los tribunales (General Electric Co. v. Gilber, 429 U.S. 125 (1976)), a raíz de la aprobación de las guías de 1980 consistentemente se han reconocido, al menos, dos (2) modalida-des a través de las cuales puede configurarse el hostigamiento sexual.
La primera de ellas es el llamado “hostigamiento sexual quid pro quo” o de pérdida de beneficios tangibles. Surge cuando el sometimiento o rechazo de avances o requerimientos sexuales se toma como fundamento para afectar un término o condición del empleo. De acuerdo con esta modalidad se requiere que el demandante pruebe que ha sido objeto de avances o se le han solicitado favores sexuales y que el sometimiento o rechazo a acceder a dichos avances o a la solicitud de favores sexuales fue el fundamento o la causa de una decisión adversa en cuanto a una condición, término o beneficio tangible en su empleo. Simmons v. Lyons, 746 F.2d 265 (5to Cir. 1984); Craig v. Y & Y Snacks, Inc., 721 F.2d 77 (3er Cir. 1983); Henson v. City of Dundee, 682 F.2d 897 (11mo cir. 1982); Bundy v. Jackson, 641 F.2d 934 (Cir. D.C. 1981); Miller v. Bank of America, 600 F.2d 211 (9no Cir. 1979); Garber v. Saxon Business Products, Inc., 552 F.2d 1032 (4to Cir. 1984); Horn v. Duke Homes, Div. of Windsor Mobile Homes, 755 F.2d 599 (7mo Cir. 1985); Williams v. Civiletti, 487 F. Supp. 1387 (D.C. 1980); Heelan v. Johns-Manville Corp., 451 F. Supp. 1382 (D. Colo. 1978).
Así pues, para que pueda configurarse una causa de acción según esta modalidad, la parte demandante tiene el peso de establecer un caso prima facie de hostigamiento sexual en el que demuestre, mediante hechos específicos y no meras alegaciones, que ha sido objeto de avances sexuales y que el sometimiento o rechazo a los mismos fue la causa de una decisión adversa en *157cuanto a una condición, término o beneficio tangible en su empleo. Una vez se estalezca un caso prima facie de discrimen, le corresponde al demandado demostrar una razón legítima que justifique válidamente los actos por los cuales se reclama. El demandante podrá entonces demostrar que la justificación adu-cida por el demandado es sólo un pretexto. King v. Palmer, 778 F.2d 878 (Cir. D.C. 1985); Horn v. Duke Homes, Div. of Windsor Mobile Homes, supra. En general, véanse: McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248 (1981).
La segunda modalidad la constituye el llamado “hostigamien-to sexual por ambiente hostil u ofensivo”. De acuerdo con ésta, los avances sexuales o la solicitud de favores sexuales de que es objeto la persona tienen el efecto de interferir irrazonablemente con el desempeño de su trabajo o de crear en el mismo un ambiente intimidante, hostil u ofensivo. En estos casos no es necesario que se demuestre la pérdida de un beneficio económico o de una condición o término del empleo (Meritor Savings Bank v. Vinson, supra); sólo se requiere que la conducta de naturaleza sexual constituya un patrón reiterado que afecte adversamente la realización de su trabajo o su condición emocional. Bundy v. Jackson, supra; Henson v. City of Dundee, supra; Katz v. Dole, 709 F.2d 251 (4to Cir. 1983); Jeppsen v. Wunnicke, 611 F. Supp. 78 (D. Alaska 1985); Zabkowicz v. West Bend Co., 589 F. Supp. 780 (E.D. Wis. 1984); Coley v. Consolidated Rail Corp., 561 F. Supp. 645 (E.D. Mich. 1982); Robson v. Eva’s Super Market Inc., 538 F. Supp. 857 (N.D. Ohio 1982). Puede pues colegirse que según esta vertiente no es suficiente que la parte demandante establezca que fue objeto de avances sexuales o de solicitud de favores sexuales. Se requiere, además, que demuestre que dicha conducta fue tan severa y persistente que creó un ambiente hostil y abusivo en su empleo o que la afectó seriamente en la realización de su trabajo o condición emocional. Meritor Savings Bank v. Vinson, supra; Henson v. City of Dundee, supra; Bundy v. Jackson, supra.
A tales efectos, los tribunales han expresado uniformemente que no toda conducta de algún contenido sexual, aun proviniendo *158de supervisores o empleados gerenciales, constituye hostiga-miento sexual en el empleo. Por ello, prueba de actos ocasionales o aislados, o bien comentarios triviales de naturaleza sexual, no satisfacen los requisitos exigidos para que pueda configurarse este tipo de causa de acción. La conducta en cuestión debe ser ofensiva y persistente. Downes v. F.A.A., 775 F.2d 288 (Fed. Cir. 1985). Los meros piropos no satisfacen estos requisitos. Scott v. Sears, Roebuck and Co., 798 F.2d 210 (7mo Cir. 1986); Ross v. Comsat, 34 FEP Cases 260 (1984).
Así, por ejemplo, en el caso de Scott v. Sears, Roebuck and Co., supra, la demandante, mecánica de oficio, alegó que fue objeto de hostigamiento sexual porque tanto su supervisor como varios empleados compañeros de trabajo la habían invitado a salir en varias ocasiones; que un compañero de trabajo le dio una nalgada y que, al informárselo al supervisor de éste, le preguntó a la demandante qué obtendría él a cambio de hacer algo sobre la situación. La Corte de Apelaciones para el Séptimo Circuito determinó que los eventos, aún de haber ocurrido, no eran suficientes para establecer una causa de acción por hostigamiento sexual en el empleo.
En Sand v. Johnson Co., 33 FEP Cases 716 (1982), el demandado, según indicó la reclamante, la invitaba a almorzar y a cenar con más frecuencia que a las demás delineantes, le envió flores cuando se enfermó mediante las cuales le expresó que se mantenía siempre pensando en ella, le regaló un reloj y hasta en una ocasión la invitó a cenar y trató de abrazarla y besarla. El Tribunal, aun tomando como ciertos los incidentes relatados por la reclamante, determinó que éstos no eran constitutivos de un patrón reiterado y ofensivo de conducta de naturaleza sexual ni constituían tampoco avances sexuales o la solicitud de favores sexuales tal y como lo estipula el Título VII de la Ley Federal de Derechos Civiles, supra.
En igual sentido, en Downes v. F.A.A., supra, la Corte de Apelaciones para el Circuito federal determinó que el hecho de que el demandado hiciera comentarios a la demandante sobre lo bien que le lucía el vestido, lo bien que le quedaba su nuevo corte *159de pelo o aun le hubiese tocado el pelo y la cabeza, por sí solos no constituían el patrón reiterado y ofensivo de conducta de natura-leza sexual, ni los avances sexuales o solicitud de favores sexuales que le darían a ésta fundamento para una causa de hostigamiento sexual en el empleo.
Por otro lado, como ejemplo de circunstancias en que expre-samente se ha reconocido que existe un patrón de conducta de naturaleza sexual lo suficientemente persistente y ofensiva como para sostener una reclamación por hostigamiento sexual en el empleo conforme a la modalidad en consideración, podemos observar los casos de Bundy v. Jackson, supra; Henson v. City of Dundee, supra, y Coley v. Consolidated Rail Corp., 561 F. Supp. 645 (D. E. Mich. 1982).
En Bundy v. Jackson, supra, pág. 940, la demandante, especialista en rehabilitación, había sido objeto de continuos avances sexuales de naturaleza ofensiva así como de comentarios denigrantes de parte de sus supervisores. Como ejempleo de lo anterior se destaca el hecho de que uno de sus supervisores, de apellido Burton, la llamaba constantemente para solicitarle que pasara la tarde de trabajo con él en su apartamento y la cuestionaba constantemente sobre sus hábitos y costumbres sexuales. Asimismo, otro de los supervisores, de apellido Garney, le solicitó en varias ocasiones que lo acompañara a un motel y hasta a un viaje a las Bahamas y le cuestionaba frecuentemente sobre sus preferencias sexuales. A esos efectos, la señora Bundy se querelló al supervisor de éstos, quien hizo caso omiso de sus quejas y en su lugar le dijo que “cualquier hombre con uso de razón querría violarla”. Más aún, éste le solicitó que tuviera relaciones sexuales con él en su apartamento. El Tribunal de Apelaciones para el Circuito de Columbia determinó que dicha conducta era lo suficientemente severa para crear un ambiente hostil y abusivo en el empleo.
De igual manera, en Coley v. Consolidated Rail Corp., supra, la demandante, mientras trabajaba para la demandada, fue objeto por parte de sus supervisores de constantes comentarios despec-tivos relativos al tamaño de su busto. Su jefe inmediato llevaba un *160récord de sus períodos menstruales en el calendario de la oficina, le hacía continuos comentarios de naturaleza ofensiva acerca de su estado de ánimo —en relación a sus supuestos períodos menstruales— y le preguntaba constantemente cuándo haría algo agradable por él. De igual manera se comportaban los demás supervisores. El Tribunal determinó que dicha conducta había creado un ambiente hostil y ofensivo de trabajo lo suficientemente severo y persistente para afectar seriamente el bienestar emocio-nal de la demandante y el desempeño de sus funciones en el trabajo.
Por último, en Henson v. City of Dundee, supra, se trataba de una empleada del Departamento de la Policía de la ciudad de Dundee, a la cual el jefe de la Policía le hacía comentarios y bromas vulgares de naturaleza sexual constantemente. Así, por ejemplo, en una ocasión éste le indicó que si ella deseaba asistir a la Academia de la Policía debía sostener relaciones íntimas con él. Determinó el Tribunal que estos hechos conjuntamente con todo lo sucedido con anterioridad eran suficientes para constituir el hostigamiento sexual en el empleo según la modalidad de un ambiente hostil u ofensivo que le impedía desempeñarse plena-mente en su trabajo.
En 1986 el Tribunal Supremo de Estados Unidos se pronunció por vez primera en relación con este tipo de reclamación al resolver el caso de Meritor Savings Bank v. Vinson, supra. En este caso el Tribunal Supremo ratificó los pronunciamientos jurisprudenciales de los tribunales inferiores y acogió expresa-mente las doctrinas discutidas con anterioridad. Allí se trataba de una demanda presentada por Vinson, empleada del banco deman-dado por alrededor de cuatro (4) años, contra el banco y su supervisor Taylor. Durante el juicio, la demandante testificó que había sido competida por su supervisor a mantener relaciones íntimas no deseadas en unas cuarenta (JpO) o cincuenta (50) ocasiones, algunas de ellas a la fuerza. Testificó, además, que su supervisor le coqueteaba frente a otros empleados y que conti-nuamente la seguía al baño de damas con la intención de enfrentársele cuando ella estuviera sola. Indicó, finalmente, que *161ello le había causado serios trastornos emocionales y que nunca se lo notificó al banco por miedo a perder su empleo. El Tribunal Supremo resolvió que Vinson había sido víctima de hostigamiento sexual. Al así hacerlo, adoptó las normas expuestas en las guías emitidas por el E.E.O.C. antes citadas.
Concluyó el Tribunal Supremo federal que el hostigamiento sexual constituye una modalidad de discrimen por razón de sexo, prohibido por el Título VII de la Ley Federal de Derechos Civiles, supra. A esos efectos, aclaró que el lenguaje expuesto en el aludido Título VII no está limitado al discrimen con efectos económicos o tangibles. Por lo tanto, expuso que no se requiere que el demandante establezca que el alegado hostigamiento sexual le afectó en una condición o beneficio económico del empleo. Determinó que el mismo puede configurarse en casos en que la conducta de naturaleza sexual crea un ambiente de trabajo hostil o abusivo.
No obstante, y a tono con lo antes expuesto, estableció que no toda conducta de algún contenido sexual es suficiente para sostener una alegación de hostigamiento sexual por ambiente hostil y abusivo. Para que la misma pueda prevalecer, la conducta debe ser lo suficientemente severa y consistente como para alterar las condiciones del empleo y crear un ambiente de trabajo abusivo.
Por otro lado, resolvió que de acuerdo con las guías emitidas por la E.E.O.C. los tribunales, al enfrentarse a este tipo de causa de acción, deben examinar la totalidad de las circunstancias involucradas en el caso, entre las que se encuentran evaluar la naturaleza de los avances sexuales así como el contexto en el cual los alegados incidentes ocurrieron. A tales efectos, determinó que el hecho de que la relación sexual fuera voluntaria, en el sentido de que la parte demandante no fue forzada a participar en contra de su voluntad, no es defensa en estos casos. Lo verdaderamente determinante es que los requerimientos o avances sexuales no *162hayan sido bienvenidos o bien recibidos (unwelcome), no si la participación fue “voluntaria”. (5)
En vista del desarrollo jurisprudencial de esta materia en el ámbito federal, de alto valor persuasivo en nuestra jurisdicción, consideremos los méritos del presente caso.
V
Primeramente, al considerar los reclamos de la naturaleza del que aquí nos ocupa, debemos examinar la totalidad de las circunstancias presentes en cada caso en particular. Al así hacerlo, se requiere una evaluación detenida de la naturaleza de las alegadas proposiciones o avances sexuales, el contexto en que supuestamente ocurrieron, su frecuencia e intensidad, la conducta y circunstancias personales del afectado así como una serie de otros factores humanos igualmente relevantes al análisis de estos casos. Para ello, no podemos hacer abstracción de la realidad histórica, cultural, sicológica y social de nuestro pueblo. No debemos olvidar que el complejo total de hábitos, costumbres, arte, religión y lenguaje de nuestro pueblo, con todas sus virtudes y defectos, responden a una realidad histórico-social distinta a la de otras sociedades. Tampoco podemos presumir que nuestras particulares reglas personales de conducta son las imperantes en toda nuestra sociedad donde existen grandes diferencias socioculturales, educativas y económicas. De ahí que debemos tener sumo cuidado al adoptar doctrinas jurídicas sobre compor-tamiento humano desarrolladas en otras jurisdicciones con reali-dades y trasfondo cultural distinto al nuestro. Debemos conside-rar la manera en que se da la interacción entre los miembros de *163nuestra sociedad y la realidad que permea nuestro diario vivir. Esto es, al evaluar la conducta y las expresiones de que se trate debemos tomar en consideración cómo la sociedad realmente la considera y si chocan con las vivencias cotidianas. Lo contrario acarrearía un precedente jurisprudencial totalmente desvincu-lado de nuestra realidad existencial.
Con estas consideraciones en mente, examinemos los hechos particulares que dieron lugar a la presente reclamación. En primer término, notamos que los incidentes acaecidos en este caso no constituyen avances de naturaleza sexual o solicitudes de favores sexuales que puedan configurar una causa de acción por hostigamiento sexual en el empleo. El hecho de que el codemandado señor Negrón le expresara a Carmen L. lo bonita que era o “chiquilla linda”, que en una ocasión al decirlo le tocó la cabeza, que le dijera que no se maquillara, que tal o cual color de ropa le quedaba mejor o que la piropeara no puede considerarse como una conducta de naturaleza sexual capaz de sostener una reclamación por hostigamiento sexual en el empleo, especial-mente cuando ella admitió que ello le halagaba, no le ofendía, que el señor Negrón no era persona de usar palabras muy “chocan-tes” y que nunca usó de un piropo vulgar u ofensivo. A lo sumo dicha conducta solamente denota una serie de actos que pueden ser de mal gusto en un ambiente de trabajo adecuado y que constituyen una falta de consideración hacia una persona. No puede, sin embargo, dar lugar a una reclamación de este tipo pues no tiene la naturaleza severa y persistente que jurisprudencial-mente se ha considerado que configura hostigamiento sexual por ambiente hostil y ofensivo.
Restan el incidente relativo a tocarle el pelo, la cara y el cuello, así como el alegadamente ocurrido cuando la codemandante se proponía buscar su cartera en la oficina del supermercado. Aun cuando pudiéramos considerar los mismos como permeados de algún tipo de proposición sexual, no convenimos en que dichos incidentes puedan considerarse como el tipo de avance o reque-rimiento sexual hostigante necesario para configurar esta causa de acción. Adviértase, además, que la propia codemandante *164admitió que el señor Negrón le decía tantas “boberías” que en muchas ocasiones ella no le prestaba atención, que nunca la invitó a salir con él, que nunca le insinuó o dijo que quería tener relaciones sexuales con ella y que nunca le dijo un piropo vulgar u ofensivo. Por el contrario, expresó que el comentario más insinuante había sido uno relacionado al color de lápiz labial que en una ocasión ella utilizaba. Pero hay más aún; la propia demandante manifestó que su preocupación consistía en que el señor Negrón se pusiera más agresivo. Eso que le preocupaba, ella lo evitó o disipó totalmente al quejarse de la conducta del señor Negrón y éste excusarse y manifestarle que había sido un malentendido. A partir de ese momento no ocurrieron incidentes adicionales de naturaleza que puedan dar lugar a la acción instada. Rehusamos considerar miradas insistentes como con-ducta sexual. También rehusamos embarcarnos en determinar judicialmente lo que constituye una mirada “sospechosa”. Cree-mos evidente la fragilidad de asentar un fallo judicial en la determinación de que una mirada resulta “sospechosa”.
En tales circunstancias, no podemos convenir con la alegación de los demandantes en el sentido de que los hechos que dan lugar a esta acción demuestran el tipo de avance o requerimiento sexual necesario para configurar una reclamación por hostiga-miento sexual aun cuando, como hemos dicho, la conducta sea de mal gusto y constituya una falta de consideración personal.
No obstante, aun cuando se considere que implícitamente la conducta es de naturaleza sexual, ciertamente la misma no es de tal grado abusiva, severa y persistente como para crear un ambiente ofensivo y hostil en el trabajo que la afectara seriamente en la realización del mismo o en su estado emocional. La conducta y sus efectos en este caso dista mucho de la conducta y los hechos en López Campos v. Garage Isla Verde, Inc., 126 D.P.R. 166 (1990), voto particular.
De hecho, cabe señalar que tampoco hay fundamento alguno para entender que los dos (2) descuadres que motivaron la renuncia tuvieron como razón el ambiente existente en su lugar de empleo, pues debe recordarse que ya ella había sido disciplinada *165anteriormente por el gran número de descuadres en que había incurrido en otra sucursal de la demandada y que no habían ocurrido situaciones como las que ella alega ocurrieron en la última sucursal en la que trabajó.
Por otro lado, toda vez que los demandantes no lograron establecer los elementos mínimos que configuran una causa de acción por hostigamiento sexual en el empleo, la presunción de discrimen contra el patrono contenida en el Art. 3 de la Ley Núm. 100, supra, 29 L.P.R.A. sec. 148, no es de aplicación a la presente controversia. Si bien dicha presunción tiene el efecto de variar el peso de la prueba, imponiendo así sobre el patrono la obligación de producir evidencia y persuadir al juzgador a los efectos de que el despido no fue discriminatorio (Ibáñez v. Molinos die P.R., Inc., 114 D.P.R. 42 (1983); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985)), ello presupone que el demandante presente evidencia en apoyo del hecho básico en el cual descansa el hecho presumido. Regla 13 de Evidencia, 32 L.P.R.A. Ap. IV; E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1983, Vol. I, Cap. III, pág. 40. Precisamente, en el presente caso los hechos en que descansan los demandantes en apoyo de sus alegaciones no son suficientes para establecer el hecho básico en que se funda la presunción contenida en la Ley Núm. 100, supra. Para que las inferencias que hacen los tribuna-les sean válidas constitucionalmente, debe existir una conexión racional entre los hechos probados y el derecho inferido. Tot v. United States, 319 U.S. 463-467 (1943); Colon-Rosich v. People of Puerto Rico, 256 F.2d 393 (1er Cir. 1958). Así pues, concluido el hecho de que la codemandante no fue hostigada sexualmente por el codemandado, Sr. Ángel Negrón, la presunción establecida en virtud de la antes mencionada ley no surte efecto alguno.
Una reflexión final en cuanto al desarrollo futuro de nuestra jurisprudencia en este campo. Convenimos con la mayoría en que en el pasado se cometieron serios abusos mediante censurables y crudos hostigamientos sexuales. Pero no estamos de acuerdo en que ello haya sido realmente una manifestación de nuestros tradicionales valores culturales. Sus causas radican en las iniqui-*166dades económicas y políticas que ahogaban nuestros más precia-dos valores culturales. Así como nos esforzamos en superar esas iniquidades, compartimos el laudable afán de proscribir y erradi-car el pernicioso hostigamiento sexual en nuestra sociedad, tanto en sus antiguas y crudas manifestaciones como en sus nuevas y refinadas modalidades. Pero al hacerlo no debemos caer en el error de propugnar normas que interfieran y enfríen la natural y saludable interacción y relación entre los sexos. Tenemos que cuidarnos de distinguir entre conducta natural y saludable y el hostigamiento: de no convertir el natural enamoramiento en conducta artificiosa sujeta a reglamentación judicial. No quere-mos una sociedad de licenciosos y sátiros, pero tampoco de misántropos y misóginos.
Por los fundamentos antes expuestos, confirmaríamos la sen-tencia dictada por el Tribunal Superior, Sala de Carolina, que declaró con lugar la solicitud de sentencia sumaria presentada por los demandados en el presente caso.

(1) Consistentemente hemos resuelto que cuando se trata únicamente de prueba documental, este Tribunal está en la misma posición que el foro de instancia al evaluar la *146misma. Torres Arzola v. Policía de P.R., 117 D.P.R. 204 (1986); Pueblo v. Uriel Álvarez, 112 D.P.R. 312, 318 (1982); Castrillo v. Maldonado, 95 D.P.R. 885, 889 (1968); West India Mach. v. Srio. de Hacienda, 89 D.P.R. 115 (1963); Central Igualdad, Inc. v. Srio. Hacienda, 83 D.P.R. 45 (1961).


(2) Si bien es doctrina establecida que, como regla general, no deba dictarse sentencia sumaria en casos que supongan cuestiones de interés público, ello no quiere decir que dicha norma deba ser aplicada de forma indiscriminada. La cuestión descansa en la sana discreción del tribunal y dependerá del interés público involucrado así como de si el tribunal tiene ante sí todos los hechos materiales a la controversia de manera tal que resulte impracticable celebrar una vista en su fondo. Así lo hemos reconocido implícita-mente en el pasado al refrendar la utilización del mecanismo de sentencia sumaria frente a reclamos de violaciones a derechos constitucionales de igual o similar magnitud al del presente caso. Véanse: Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975) (discrimen por razón de sexo); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989) (discrimen por razón de ideas políticas). En igual sentido se expresa la jurisprudencia federal al utilizar el mecanismo de sentencia sumaria en casos de alegado hostigamiento sexual (Scott v. Sears, Roebuck and Co., 605 F. Supp. 1047 (D. Ill. 1985)), así como en casos de otros alegados discrímenes. Parker v. Federal Nat. Mortg. Ass’n, 741 F.2d 975 (7mo Cir. 1984) (discrimen por razón de edad); Hermes v. Hein, 742 F.2d 350 (7mo Cir. 1984) (discrimen por razón de ideas políticas); Holly v. City of Naperville, 603 F. Supp. 220 (D. Ill. 1985) (discrimen por razón de raza y edad).


(3) En igual sentido, véanse: Ley Núm. 3 de 13 de marzo de 1942, según enmendada, 29 L.P.R.A. sec. 467; Ley Núm. 69 de 6 de julio de 1985, según enmendada, 29 L.P.R.A. sec. 1321 et seq.


(4) Del texto de la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. sec. 155 et seq.), no surge que la misma tenga vigencia retroactiva. El Art. 3 de nuestro Código Civil dispone: “Las leyes no tendrán efecto retroactivo, si no dispusieren expresamente lo contrario.” 31 L.P.R.A. sec. 3.


(5) El Tribunal expresamente declinó establecer una regla definitiva sobre la responsabilidad de los patronos en estos casos. Sin embargo, expresó su conformidad con la posición de la Comisión de Igualdad de Oportunidades de Empleo (E.E.O.C., por sus siglas en inglés) sobre la aplicabilidad de los principios de agencia (agency) como guías a este respecto. Para una crítica sobre el particular, véase Nota, Between the Boss and a Hard Place: A consideration of Meritor Savings Bank, FSB v. Vinson and The Law of Sexual Harassment, 67 Boston Univ. Law Rev. 445 (1987). Por no considerarlo necesario para la solución del presente caso, nos abstenemos de considerar el aspecto relacionado con la responsabilidad patronal en este tipo de caso.